Exhibit 10.39

AMENDMENT TO EMPLOYMENT AGREEMENT

Section 1 of the Employment Agreement (“Agreement”), by and between the parties
to the Agreement (as named below), dated as of May 24, 2007, as amended, is
hereby further amended effective as of the 8th day of March, 2013 (“Amendment”),
for the purpose of making the following change:

Section 1 (“Term”) is hereby revised to read as follows:

Section 1.Term. Employer hereby continues the employment of Employee and
Employee hereby accepts continued employment with Employer for a term (“Term”)
that shall continue until December 31, 2014; provided, however, that effective
January 1, 2014 and each succeeding January 1st thereafter, the Term shall
automatically be extended for an additional year unless either Party has
notified the other at least 12 months prior to such January 1st automatic
renewal date that such Party has elected not to extend the Term.

Except as set forth above in this Amendment, the Agreement shall remain
unchanged and in full force and effect.

As evidenced by signature below, the parties to the Agreement and this Amendment
agree to the terms and conditions of this Amendment, both as to form and
substance.

 

EMPLOYEE: /s/ Glenn D. McDowell Glenn D. McDowell EMPLOYER: U.S. Physical
Therapy, Inc. By:   /s/ Jerald Pullins Jerald Pullins Chairman of the Board of
Directors